Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 11/12/2020.
Claims 1-30 are pending.

Claim Objections
Claims 1-30 are objected to because of the following informalities:    
Claims 1, 15, and 29-30 recited, “based at least in part on…” thru out the claims. For clarity, it is suggested to omit “at least in part” so that the claims would recite just “based on”.
All other dependent claims are also objected to since they are depended on objected claims 1 and 15.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 12-20, and 26-30 are rejected under 35 U.S.C. 103 unpatentable over XU et al. (US 2019/0215105) in view of CHEN et al. (WO 2017/092543).

Regarding claim 1, XU discloses a method for wireless communication [Fig. 6, ¶¶ 80-81;], comprising: 
identifying that an incremental redundancy hybrid automatic repeat request (IR-HARQ) scheme is used in association with sequential transmissions of an information bit vector from a wireless device [¶ 80; identifying of example structure 600 of a HARQ Scheme for Polar Codes is used in association with a first transmission 612 and a second transmission 616 from an access terminal], wherein each transmission in the IR-HARQ scheme is associated with a resource size [¶ 91; wherein each transmission in the IR-HARQ scheme is associated with a transmission block size/resource size]; 
identifying a mother code length for a polar code used in association with the IR-HARQ scheme based at least in part on an aggregate resource size associated with the sequential transmissions [¶¶ 80, 89, 91; identifying a Systematic Polar encoding 604 of these bits creates a so-called mother code 606; the size of the mother code may depend on a size of a protocol data unit (PDU) specified by an upper layer]; 
XU disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein each transmission in the IR-HARQ scheme is associated with a resource size [¶ ;] identifying a bit index set for the polar code based at least in part on identifying that the IR-HARQ scheme is used; and receiving, for each transmission of the information bit vector, a respective subset of encoded bits generated by mapping the information bit vector to a set of polarized bit channels of the polar code in accordance with the bit index set.
However, CHEN discloses identifying a bit index set for the polar code based at least in part on identifying that the IR-HARQ scheme is used [Fig. 1, 2, pages 9-12; at S120, identifying by selecting N .sub.min bits from the coded bit sequence as the first bit to the N .sub.min bit of the to-be-transmitted bit sequence of the hybrid automatic repeat request HARQ transmission process; wherein the HARQ is called incremental redundancy HARQ]; and 
receiving, for each transmission of the information bit vector, a respective subset of encoded bits generated by mapping the information bit vector to a set of polarized bit channels of the polar code in accordance with the bit index set [Fig. 1, 2, pages 9-12; receiving for each of N .sub.min until a transmission bit sequence one bit per N .sub.max +1 bit to the bits from the M bits (generated a M-bit) of the K bits (encoded bits sequence) of the information bit sequence and a coded bit sequence, wherein the determining the to-be each bit from the .sub.Nthth +1th bit to the .sub.Nthth bit of the transmission bit sequence is determined based on the frame error rate of the bit sequence and transmitted when the each bit is added to the bit sequence, at S130 of Fig. 2; (wherein the calculated transmission error probability of the polarized channel based on this selected of the K indexes with the smallest value constitute the set A of Fig. 1)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “identifying a bit index set for the polar code based at least in part on identifying that the IR-HARQ scheme is used; and receiving, for each transmission of the information bit vector, a respective subset of encoded bits generated by mapping the information bit vector to a set of polarized bit channels of the polar code in accordance with the bit index set” as taught by CHEN in the system of XU, so that it would provide improved coding at the time of retransmission, and a good coding gain [see CHEN; page 2].

Regarding claim 2, the combined system of XU and CHEN discloses the method of claim 1.
 CHEN further discloses wherein identifying the bit index set for the polar code comprises: selecting the bit index set from a plurality of candidate bit index sets based at least in part on a vector length of the information bit vector, the mother code length, or a combination thereof [Fig. 2, page 12; Select N .sub.min bits from the interleave bit sequence of length M bits obtained in S220].

Regarding claim 3, the combined system of XU and CHEN discloses the method of claim 1.
CHEN further discloses wherein receiving, for each transmission of the information bit vector, the respective subset of encoded bits comprises: 
receiving a first subset of the encoded bits from the wireless device [Fig. 1, page 9; receiving first N .sub.1 bits of first transmission]; 
transmitting, to the wireless device, an indication that a decoding of the first subset of encoded bits was unsuccessful [Fig. 1, page 9; transmitting a NACK message]; 
receiving a second subset of the encoded bits from the wireless device [Fig. 1, page 9; receiving in the second transmission, the transmitting end transmits the N .sub.1 +1 to the Nth .sub.2 to-be-transmitted bits]; and 
decoding the information bit vector based at least in part on the first and second subsets [Fig. 1, page 9; decodes according to the received signals of the total two N .sub.2 bits transmitted in the previous two times].

Regarding claim 4, the combined system of XU and CHEN discloses the method of claim 1.
CHEN further discloses further comprising: 
generating a plurality of candidate bit vectors, each candidate bit vector based at least in part on one or more subsets [Fig. 1, page 9; generating matrix is G .sub.M and the encoding process is among them, is the mother code of the Polar code, is a binary line vector]; and 
attempting to decode the information bit vector in accordance with the bit index set by applying the polar code to each candidate bit vector [Fig. 1, page 9; decode the row vector of length K, ie |A|=K, |.Math.| represents the number of elements in the set, K is the size of the information block in accordance with the bit index set by applying the polar code to each candidate bit vector].

Regarding claim 5, the combined system of XU and CHEN discloses the method of claim 1.
XU discloses wherein identifying that the IR-HARQ scheme is used in association with sequential transmission of the information bit vector comprises: 
identifying a number of HARQ processes supported by the IR-HARQ scheme, wherein the aggregate resource size associated with the sequential transmissions is based at least in part on the number of HARQ processes [¶ 67; the algorithm of FIG. 4 using HARQ-IR schemes in terms of coding gain, the equivalent coding rate after two transmissions is half of the first transmission with a block size of the first transmission].

Regarding claim 6, the combined system of XU and CHEN discloses the method of claim 1.
XU further discloses wherein the bit index set is based at least in part on a plurality of reference bit index sets, each reference bit index set corresponding to a respective mother code length that is based at least in part on the resource size of one or more of the transmissions [¶ 89; a number of the information bits of the mother code is obtained according to the transport block size].

Regarding claim 12, the combined system of XU and CHEN discloses the method of claim 1.
XU further discloses further comprising: identifying a communication type associated with the information bit vector, wherein the bit index set is based at least in part on the communication type [¶ 89; identifying a number of the information bits of the mother code f specified by the upper layer may set the transport block size based on the type of data being transmitted].

Regarding claim 13, the combined system of XU and CHEN discloses the method of claim 1.
CHEN further discloses wherein a first subset of the encoded bits has a same bit length as a second subset of the encoded bits [Fig. 7, page 18; the information bit number set A in the mother code and the mother code are the same, and the obtained codes of each code length can be decoded by using the same Polar code decoder].

Regarding claim 14, the combined system of XU and CHEN discloses the method of claim 1.
XU further discloses wherein the resource size associated with a first transmission is different from the resource size associated with a second transmission [Fig. 6, ¶¶ 80-81; wherein the resource size associated with a first transmission 612 is different from the resource size associated with a second transmission 616].




Allowable Subject Matter
Claims 7-11 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Jiang et al. (US 2020/0099469) discloses identifying that an incremental redundancy hybrid automatic repeat request (IR-HARQ) scheme is used in association with sequential transmissions of an information bit vector from a wireless device, wherein each transmission in the IR-HARQ scheme is associated with a resource size; identifying a mother code length for a polar code used in association with the IR-HARQ scheme based at least in part on an aggregate resource size associated with the sequential transmissions; identifying a bit index set for the polar code based at least in part on identifying that the IR-HARQ scheme is used; and receiving, for each transmission of the information bit vector [see Jiang, Fig. 8, 12, ¶¶ 133-141].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469